Citation Nr: 0903533	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  07-05 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than August 31, 
2004, for the grant of service connection for osteoarthritis 
and instability of the right knee.  

2.  Entitlement to service connection for a cardiac condition 
as secondary to service-connected right knee osteoarthritis 
and instability. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
January 1964.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from September 2005 and September 
2007 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newington, Connecticut, 
which, in pertinent part, granted entitlement to service 
connection for right knee osteoarthritis and instability, 
effective August 31, 2004, and denied entitlement to service 
connection for a cardiac condition as secondary to the 
veteran's service-connected right knee disability.  

In January 2009, the veteran provided testimony at a 
videoconference hearing before the undersigned.  A transcript 
of this hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that an earlier effective date is 
warranted for the grant of service connection for his right 
knee osteoarthritis and instability.  Specifically, he has 
requested an effective date from 2000, the year he filed his 
initial claim for entitlement to service connection for a 
right knee disability.

During his January 2009 videoconference hearing, the veteran 
testified and his representative argued in effect that the 
denial of the claim for service connection for a right knee 
disability by the RO in February 2000 constituted clear and 
unmistakable evidence (CUE).  

The appeal for an earlier effective date is inextricably 
intertwined with his recently raised claim for CUE, since a 
successful CUE claim is another way to establish an earlier 
effective date.  See Shields v. Brown, 8Vet. App.346, 350-51 
(1995) and Flash v. Brown, 8Vet. App.332, 338-40 (1995).  The 
Board cannot adjudicate the CUE question prior to its 
adjudication by an agency of original jurisdiction.  Jarrell 
v. Nicholson, 20 Vet. App. 326, 333 (2006).  The earlier 
effective date question must therefore be remanded to allow 
for adjudication of the CUE claim.  

With respect to the veteran's claim for entitlement to 
service connection for a cardiac condition, the Board finds 
that a VA examination and medical opinion must be procured 
before a final decision can be rendered.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

The veteran contends that his current cardiac condition was 
incurred as a result of his service-connected right knee 
disability and a total knee replacement that was performed in 
December 2006.  Medical treatment records from the West Haven 
VA Medical Center (VAMC) establish that the veteran underwent 
a right total knee replacement in December 2006 with a post-
operational episode of respiratory distress associated with 
hypotension and tachycardia followed by a non-ST-segment 
elevation myocardial infarction (NSTEMI) and a diagnosis of 
likely coronary artery disease.  A private physician has also 
opined that the veteran's current cardiac disability is 
secondary to a sedentary lifestyle necessitated, in part by 
the right knee disability, and that current coronary artery 
disease is secondary to the right knee disability.  

On the other hand, when seen at a VA cardiology clinic in 
December 2006, the examiner concluded that the veteran had 
ischemia that was associated with general risk factors 
including smoking, hypertension, and elevated cholesterol.  

An opinion is needed from a medical professional that has 
considered the entire record.  As there is medical evidence 
of a current disability and a possible relationship to a 
service-connected condition, the Board finds that a VA 
examination is necessary to determine the nature and etiology 
of the veteran's claimed cardiac condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The veteran should be provided an 
examination by a physician with the 
necessary expertise to render a medical 
opinion in this case.  The claims folder 
or copies of relevant evidence from the 
claims folder, and a copy of this remand 
must be made available to and be reviewed 
by the examiner.  

After examining the veteran, the examiner 
should proffer an opinion as to whether 
the veteran has a current cardiac 
condition, and is so, whether it is at 
least as likely as not (a 50 percent or 
better probability) that the current 
cardiac condition was caused by or 
aggravated by the veteran's right knee 
condition and/or his December 2006 total 
knee replacement surgery.

The rationale for any opinions should 
also be provided.

2.  The AOJ should adjudicate the 
question of whether there was CUE in the 
February 2000 rating decision that found 
that the claim for service connection for 
a right knee disability was not well 
grounded.  If the effective date appeal 
is not fully granted a supplemental 
statement of the case should be issued 
that includes consideration of the CUE 
question.

3.  If any other benefit sought on appeal 
is not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

	

______________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



